Case 20-06049-wlh       Doc 6       Filed 05/05/20 Entered 05/05/20 09:31:47       Desc Main
                                    Document      Page 1 of 7




  IT IS ORDERED as set forth below:



   Date: May 5, 2020
                                                      _____________________________________
                                                                 Wendy L. Hagenau
                                                            U.S. Bankruptcy Court Judge

_______________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                            CASE NO. 20-62546-WLH

 ADEOLUWATOKE ADETAYO,                             CHAPTER 7

                       Debtor,



 CHELSEA TANNER,                                   AP NO. 20-6049-WLH

                       Plaintiff,

 v.

 ADEOLUWATOKE ADETAYO,

                       Defendant.


                                 ORDER DISMISSMING CASE

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss (“Motion”) (Doc.

No. 3). Plaintiff Chelsea Tanner filed the Complaint on March 2, 2020 seeking a determination

that nearly $8,000 she paid to secure a wedding venue be deemed nondischargeable in the case of

Adeoluwatoke Adetayo (“Debtor” or “Defendant”). Debtor filed the Motion on April 1, 2020.

                                               1
Case 20-06049-wlh         Doc 6     Filed 05/05/20 Entered 05/05/20 09:31:47              Desc Main
                                    Document      Page 2 of 7


Plaintiff’s response was due by April 15, 2020. Plaintiff failed to file a response; consequently,

the Motion is deemed unopposed pursuant to Local Rule 7007-1(c).

       Motion to Dismiss Standard

       Debtor seeks dismissal of the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

554, 570 (2007)). A complaint is plausible on its face when the plaintiff pleads factual content

necessary for the court to draw the reasonable inference the defendant is liable for the conduct

alleged. Id.

       While the plausibility standard “asks for more than a sheer possibility that a defendant has

acted unlawfully,” Iqbal, 556 U.S. at 678, the purpose of a motion to dismiss is not to resolve

disputed facts or decide the merits of a case. Rather, the purpose of a motion to dismiss is to ensure

the plaintiff has provided notice of the grounds which entitle him to relief. Twombly, 550 U.S. at

561. The facts alleged must be taken as true, and dismissal is inappropriate merely because it

appears unlikely the plaintiff can prove those facts or will ultimately prevail on the merits. Official

Comm. of Unsecured Creditors of Tousa, Inc. v. Technical Olympic, S.A. (In re Tousa), 437 B.R.

447, 452 (Bankr. S.D. Fla. 2010) (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 231 (3d Cir.

2008)). On a motion to dismiss for failure to state a claim, the Court must assume that the factual

allegations are true and give the plaintiff the benefit of all reasonable inferences. See e.g., Rehberg

v. Paulk, 611 F.3d 828, 835 n.1 (11th Cir. 2010).

       In addition to the Twombly/Iqbal pleading standards that apply to all complaints,

complaints that allege fraud are subject to a heightened pleading standard. Bankruptcy Rule 7009



                                                   2
Case 20-06049-wlh        Doc 6     Filed 05/05/20 Entered 05/05/20 09:31:47             Desc Main
                                   Document      Page 3 of 7


and Fed. R. Civ. P. 9(b) require the plaintiff to “state with particularity the circumstances

constituting fraud or mistake.” In re Eden, 584 B.R. 795, 803 (Bankr. N.D. Ga. 2018) (Diehl, J.)

(quoting Fed. R. Civ. P. 9(b) and Fed. R. Bankr. P. 7009). The intent element of fraud may be

alleged generally. Id. Nondischargeability claims under 11 U.S.C. § 523(a)(2) are subject to the

heightened pleading standard enumerated in Bankruptcy Rule 7009 and Fed. R. Civ. P. 9(b).

Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1758-59 (2018); Bankers Healthcare

Grp., LLC v. Moss (In re Moss), 598 B.R. 508, 512 (Bankr. N.D. Ga. 2019).

        Although Plaintiff is proceeding in this action pro se, that does not relieve her of the

requirement of drafting a well-pleaded complaint. While courts typically afford pro se plaintiffs

more latitude with regard to pleading standards, “[e]ven a pro se litigant is required to comply with

the rules of procedure.” LaCroix, 627 Fed.App’x. at 818; see also Peterson v. Atlanta Hous. Auth.,

998 F.2d 904, 912 (11th Cir. 1993) (noting that a “court’s duty to liberally construe a plaintiff's

complaint in the face of a motion to dismiss is not the equivalent of a duty to re-write it for [the

plaintiff].”).

        Section 523(a)(2)(A)

        Exceptions to discharge are narrowly construed and the burden is on the creditor to prove

nondischargeability by a preponderance of the evidence. Duncan v. Bucciarelli (In re Bucciarelli),

429 B.R. 372, 375 (Bankr. N.D. Ga. 2010). Plaintiff alleges she has a claim that is non-

dischargeable under Section 523(a)(2)(A). Section 523(a)(2)(A) excepts from discharge claims

for “money, property, services, or an extension, renewal, or refinancing of credit, to the extent

obtained by . . . false pretenses, a false representation, or actual fraud, other than a statement

respecting the debtor’s or an insider’s financial condition . . . .” 11 U.S.C. § 523(a)(2)(A). “Not

all frauds are included within the exception of section 523(a)(2)(A), but only those involved in the



                                                 3
Case 20-06049-wlh         Doc 6    Filed 05/05/20 Entered 05/05/20 09:31:47              Desc Main
                                   Document      Page 4 of 7


obtaining of money, property, or services” by false pretenses, false presentations, and actual fraud.

Smith v. Smith (In re Smith), 489 B.R. 875, 886 (Bankr. M.D. Ga. 2013). To prevail on a Section

523(a)(2)(A) claim, the creditor must also show justifiable reliance on the debtor’s false pretenses,

false representation, or actual fraud. Field v. Mans, 516 U.S. 59, 74 (1995); see also Bankers

Healthcare Grp., LLC v. Moss (In re Moss), 598 B.R. 508, 514 (Bankr. N.D. Ga. 2019).

       To succeed in proving a false representation under Section 523(a)(2)(A), a creditor must

prove: (1) the debtor made a false representation with the intention of deceiving the creditor; (2)

the creditor relied on the false representation; (3) the reliance was justified; and (4) the creditor

sustained a loss as a result of the false representation. Presley v. Presley (In re Presley), 490 B.R.

633 (Bankr. N.D. Ga. 2013). A breach of contract is not a misrepresentation unless the debtor

never intended to comply with the contract. Res-Ga Diamond Meadows, LLC v. Robertson (In re

Robertson), 576 B.R. 684, 716 (Bankr. N.D. Ga. 2017) (citations omitted)

       Section 523(a)(2)(A) also excepts from discharge debts obtained by false pretenses. “As

distinguished from false representation, which is an express misrepresentation, false pretense

involves an implied misrepresentation or conduct intended to create and foster a false

impression[.]” Minority Equity Capital Corp. v. Weinstein (In re Weinstein), 31 B.R. 804 , 809

(Bankr. E.D.N.Y. 1983). To establish a claim under false pretenses, the creditor must prove: “(1)

the [defendant] made an omission or implied misrepresentation; (2) promoted knowingly and

willingly by the defendant; (3) creating a contrived and misleading understanding of the

transaction on the part of the plaintiff; (4) which wrongfully induced the plaintiff to advance

money, property, or credit to the defendant.” Cawthon v. Cawthon (In re Cawthon), 594 B.R. 913,

920 (Bankr. N.D. Ga. 2018).

       Finally, a debt may be nondischargeable under Section 523(a)(2)(A) if obtained by actual



                                                  4
Case 20-06049-wlh        Doc 6     Filed 05/05/20 Entered 05/05/20 09:31:47             Desc Main
                                   Document      Page 5 of 7


fraud. While fraud is a generic term which includes “all surprise, trick, cunning, dissembling, and

any unfair way by which another is cheated,” Burke v. Burke, (In re Burke ), 405 B.R. 626, 646

(Bankr. N.D. Ill. 2009), “[a]ctual” fraud stands in contrast to “implied” fraud or fraud “in law,”

which describe acts of deception that “may exist without the imputation of bad faith or

immorality.” Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016). Courts have

historically construed the terms in Section 523(a)(2)(A) to contain the “elements that the common

law has defined them to include,” Husky, 136 S. Ct. at 1586 (citing Field v. Mans, 516 U.S. 59,

69 (1995)), and the elements of the Georgia tort of fraud are essentially the same as the elements

of a Section 523(a)(2)(A) claim based on fraud. Wilson Family Foods, Inc. v. Brown (In re

Brown), 457 B.R. 919, 924 n.1 (Bankr. M.D. Ga. 2011); Lewis v. Lowery (In re Lowery), 440

B.R. 914, 924 (Bankr. N.D. Ga. 2010).

       With these pleading standards in mind, the Complaint falls short of plausibly demonstrating

the Debtor’s alleged liability. The Complaint alleges Plaintiff booked a wedding venue at Suada

Studio, a company owned by the Debtor, and paid $7,968.22. Allegedly, the company and the

Debtor have not responded and are not able to provide the wedding venue as expected. Plaintiff

does not allege Debtor made a false statement or misrepresented anything to her, and she does not

allege Debtor made such a statement with the purpose of deceiving Plaintiff. In fact, Plaintiff does

not state she had any communication or contact with the Debtor before signing the contract for the

wedding venue and advancing funds for it. Since Plaintiff does not allege Debtor made a false

statement to her, she does not allege that she relied on one made by the Debtor and that her reliance

was justifiable. Moreover, as stated above, a breach of contract (here the failure to provide the

venue) is only nondischargeable if the debtor had no intention of performing the contract at the

time it was made. Plaintiff has made no such allegations. While Plaintiff is understandably



                                                 5
Case 20-06049-wlh        Doc 6     Filed 05/05/20 Entered 05/05/20 09:31:47             Desc Main
                                   Document      Page 6 of 7


frustrated to lose a wedding venue, she has not alleged Debtor made and promoted an implied

misrepresentation knowingly and willingly. Finally, Plaintiff does not state with particularity

circumstances constituting fraud or mistake.

       Although Plaintiff is proceeding in this action pro se, that does not relieve her of the

requirement of drafting a well-pleaded complaint. The Court finds, even in the best possible light,

the Complaint fails to state a claim for relief under § 523(a)(2)(A).

       Other Claims

       On the cover sheet attached to the Complaint, Plaintiff also stated she was seeking the

recovery of money and objecting to Debtor’s discharge. The Complaint, however, fails to provide

any allegations that would support these additional claims she may be seeking and the grounds

upon which they rest. Consequently, Plaintiff has failed to state claims in accordance with the

pleading requirements in accordance with Rule 12(b)(6) and the Complaint should be dismissed.

       Prejudice

       While Defendant seeks dismissal with prejudice, the presumption is in favor of a dismissal

without prejudice. “[A] dismissal with prejudice is an extreme sanction that may be properly

imposed only when: (1) a party engages in a clear pattern of delay or willful contempt

(contumacious conduct); and (2) the [ . . .] court specifically finds that lesser sanctions would not

suffice.” Dinardo v. Palm Beach County Cir. Ct. Judge, 199 F. App’x 731, 735 (11th Cir. 2006)

(internal quotations and citations omitted) (emphasis in original); Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985) (explaining dismissal with prejudice is considered a “sanction of last

resort”). Dismissal is warranted because the Complaint does not state a claim for relief, but the

extreme circumstances necessary for dismissal with prejudice are not present in this case.

       For the reasons stated above,



                                                 6
Case 20-06049-wlh       Doc 6    Filed 05/05/20 Entered 05/05/20 09:31:47       Desc Main
                                 Document      Page 7 of 7


       IT IS ORDERED that the Motion is GRANTED IN PART.

       IT IS FURTHER ORDERED that the above-styled adversary proceeding is

DISMISSED WITHOUT PREJUDICE.

       The Clerk’s Office is directed to serve a copy of this order on Plaintiff, Defendant,

Defendant’s counsel, and the Chapter 7 Trustee.

                                   END OF DOCUMENT




                                              7
